Name: COMMISSION REGULATION (EC) No 2376/97 of 28 November 1997 fixing the maximum export refund on wholly milled medium grain and long grain A rice in connection with the invitation to tender issued in Regulation (EC) No 2095/97
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  plant product
 Date Published: nan

 29 . 11 . 97 EN Official Journal of the European Communities L 329/29 COMMISSION REGULATION (EC) No 2376/97 of 28 November 1997 fixing the maximum export refund on wholly milled medium grain and long grain A rice in connection with the invitation to tender issued in Regulation (EC) No 2095/97 results in the maximum export refund being fixed at the amount specified in Article 1 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice ('), and in particular Article 13 (3) thereof, Whereas an invitation to tender for the export refund on rice was issued pursuant to Commission Regulation (EC) No 2095/97 (2); Whereas Article 5 of Commission Regulation (EEC) No 584/75 f), as last amended by Regulation (EC) No 299/95 (4), allows the Commission to fix, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, a maximum export refund; whereas in fixing this maximum, the criteria provided for in Article 13 of Regulation (EC) No 3072/95 must be taken into account; whereas a contract is awarded to any tenderer whose tender is equal to or less than the maximum export refund; Whereas the application of the abovementioned criteria to the current market situation for the rice in question Article 1 The maximum export refund on wholly milled medium grain and long grain A rice to be exported to certain third countries pursuant to the invitation to tender issued in Regulation (EC) No 2095/97 is hereby fixed on the basis of the tenders submitted from 24 to 27 November 1997 at ECU 192 per tonne . Article 2 This Regulation shall enter into force on 29 November 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 November 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 329 , 30 . 12. 1995, p. 18 . (i) OJ L 292, 25 . 10 . 1997, p . 16 . 0 OJ L 61 , 7. 3 . 1975, p. 25. (*) OJ L 35, 15 . 2 . 1995, p . 8 .